Citation Nr: 1125277	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's bilateral hearing loss is causally related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Although the Veteran indicates that he saw a doctor for his hearing loss shortly after service, he was unable to provide any information about this treatment provider, and no records from such treatment exist in the record.  As there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the November 2005 VA audiology examination found pure tone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385. Thus, the current disability requirement has been met.

The Veteran's service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His November 1968 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels).  Moreover, he denied ear trouble in a report of medical history completed at that time.  The first indication of bilateral hearing loss in the record is in the November 2005 VA examination, 37 years after service.  Thus, there is no indication in the record that the Veteran's hearing loss began during service.

At the time of the November 2005 examination, the Veteran reported military noise exposure due to combat.  As indicated on his DD Form 214, his military occupational specialty (MOS) was light weapons infantry, which is consistent with exposure to artillery noise.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The sole question remaining for consideration, then, is whether the current hearing loss disability is causally due to such in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated, as will be discussed further below.

As noted above, the record does not contain any evidence of treatment for hearing loss prior to November 2005.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, to the extent that the Veteran is claiming continuous hearing loss symptoms since active service, he is not found to be credible.  Although he stated in January 2009 and April 2009 VA medical examinations that he has suffered hearing loss since the late 1960s, he had previously indicated in an April 2008 VA examination that his hearing loss began around 1996.  Furthermore, a December 1969 VA examination did not indicate any hearing loss at that time.

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements.  Moreover, the weight of the competent medical evidence is against a finding that the current hearing loss is related to active service.  Indeed, the Veteran underwent a VA audiology examination in April 2009, at which time the etiology of his hearing loss was considered.  The examiner concluded that it was less likely than not that the current hearing loss was the result of military noise exposure.  As the examiner reviewed the Veteran's records and performed audiometric testing in connection with his opinion, and as a rationale was provided, it is found to be highly probative.  

The November 2005 VA medical examination reflects the Veteran's reports of a long history of tinnitus to noise exposure in service.  To the extent that this correlation could be extended to include his bilateral hearing loss, the Board notes that this still is not akin to a positive medical nexus opinion on the subject as it is clearly a transcription of the lay history provided to the examiner by the Veteran, and not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Furthermore, the record does not contain a positive medical nexus opinion relating the in-service noise exposure and the Veteran's current bilateral hearing loss to refute that offered by the VA examination in April 2009.

The Veteran himself believes that his hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time and the Veteran's conflicting reports of the onset of hearing loss, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim of service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)



ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


